Title: From George Washington to George Augustine Washington, 15 June 1787
From: Washington, George
To: Washington, George Augustine



Dear George
Philadelphia 15th June 1787.

The only design of this letter is to acknowledge the receipt of the letters from Mount Vernon of the 10th & 11th; and to let you or your Aunt know that the Buckles and knives mentioned in my last as having been sent, were not forwarded—I expected when I was writing those letters that Mr Porter would have been the bearer of them, but he is yet in this City. By him I mean to send the Buckles and Knives if I should think of them; when I will also write again, more fully.

The letters which come from Alexandria on Tuesday Morning, do not arrive at this place till thursday evening, sometimes as late as 8 Oclock, & the Post goe[in]g off again next morning by 7 Oclock leaves so little time for writing that unless it is in cases which are pressing, I shall delay doing it till next Post day; which is on the Monday following; and which will be in Alexandria on the Wednesdays after, which I mention that in case my Letters do not reach you by the Post on Monday, they will probably be in Alexandria on the Wednesday.
When you send the two Coats wrote for in my last—accompany them with my Umbrella—I have a New one in my Study. Remember me Affectionately to all at home. I am sincerely Yrs

Go: Washington

